Citation Nr: 1617928	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-48 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied the Veteran's claim of service connection for a left knee disorder.

In November 2012, the Veteran testified at a video conference hearing before the undersigned.  A copy of the hearing transcript is of record. 

In January 2013, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  Thereafter, the AMC issued an April 2013 supplemental statement of the case, continuing the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's left knee disorder is not related to his active duty service and did not manifest within a year of such service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in June 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, and statements from the Veteran and his representative.  In addition, and pursuant to the Board's January 2013 remand instructions, a medical opinion was obtained in March 2013.  This opinion has been associated with the claims file.  For the reasons indicated below, the Board finds that the March 2013 opinion sufficiently allows the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, during the November 2012 hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is evidence that the disability for which the claimant is claiming service connection had its onset prior to service, the principles relating to the presumption of soundness are implicated.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.

Initially, the record establishes that the Veteran was first diagnosed with left knee osteoarthritis in December 2002, after presenting with a history of one month left knee pain.  The Veteran subsequently developed a tear of the meniscus, requiring surgery, complicated by synovitis, swelling and pain.  In October 2008, the Veteran underwent total left knee arthroplasty due to his knee conditions.  Therefore, the Board finds that the current disability requirement has been met.

In an April 1968 report of medical history prepared at the time of entrance into service, the Veteran endorsed having or having had a "trick" or locked knee.  Under the section labeled "[p]hysician's summary and elaboration of all pertinent data," the physician noted that the Veteran's knee had been without symptoms for two years.  However, in the April 1968 entrance examination report, the Veteran was clinically evaluated as normal as to the lower extremities and no knee conditions were noted under the summary of defects and diagnoses section.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, as no knee symptoms or disorders were noted on the April 1968 entrance examination, the Veteran is presumed to have been in sound condition when he entered service.

However, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty."  In other words, as the United States Court of Appeals for Veterans Claims has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

Here, the Veteran asserts that he experienced pain, clicking, and popping in his left knee during service.  See November 2012 Board Hearing Transcript, p. 11.  However, other than reports of a prior (before service) left knee condition, a review of the STRs indicate that he had no complaints, treatment, and/or diagnosis of a left knee disorder during service.  In an April 1969 report of medical history, the Veteran endorsed having or having had a "trick" or locked knee.  Under the physician's summary and elaboration section, the physician noted that the "trick" knee referred to spraining of the left knee in 1965, and that it was treated with a cast with good result and with no complications, no sequelae.  In the April 1969 examination report, the Veteran was clinically evaluated as normal as to the lower extremities and no knee conditions were noted under the summary of defects and diagnoses section.  In an April 1970 report of medical history, the Veteran endorsed having or having had a "trick" or locked knee.  Under the physician's summary and elaboration section, the physician noted the Veteran's reported history of a left "trick" knee at the time of his April 1968 entrance examination.  In the April 1970 examination report, the Veteran was clinically evaluated as normal as to the lower extremities and no knee conditions were noted under the summary of defects and diagnoses section.  In a March 1973 report of medical history at the time of separation from service, the Veteran endorsed having or having had a "trick" or locked knee.  Under the physician's summary and elaboration section, the physician noted that the "trick" knee had its onset 5 years prior, and that there was no trouble presently.  In the March 1973 separation examination report, the Veteran was clinically evaluated as normal as to the lower extremities and no knee conditions were noted under the summary of defects and diagnoses section.

Post service private treatment records beginning in 2002 show diagnoses of left knee arthritis and subsequent left knee replacement surgery.

In March 2013, the Veteran was afforded a VA medical opinion regarding the etiology of his left knee disorder, where the VA examiner opined that it was less likely than not that the Veteran's left knee disorder was related to his in-service complaints of left knee symptoms or anything else in service and that it was less likely than not that the Veteran's left knee disorder, which began prior to service, was aggravated beyond its natural progression due to any events in service.  In particular, the examiner indicated that the Veteran's current left knee disorder was more likely due to heavy lifting from his post-service employment than anything in service.  The examiner noted that, although the Veteran's description of in-service symptoms related to the left knee were considered credible (pursuant to the Board's remand instructions), the separation examination report referenced only the right knee without mention of the left knee, and indicated that the lower extremities were normal.  This lack of "objective evidence" showed that there was no indication of a new permanent injury or prolonged treatment, and there was thus insufficient evidence to reflect a chronic left knee disorder during service.  Also, the examiner noted that the earliest record of a left knee disorder following service was in 2002, more than 29 years after separation from service.  To the extent that the examiner relied in part on the long period of time before a post-service diagnosis of a knee disorder, this is one factor that can be considered by both the examiner and the Board.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

As the VA examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's credible lay statements, her opinion that the Veteran's current left knee disorder is not related to service is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Her reference to a lack of objective evidence was in the context of indicating that a significant knee disorder would likely have resulted in more treatment or notation on the separation examination and did not indicate that she rejected the Veteran's lay statements because of a lack of contemporaneous medical evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  See also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

There is no contrary medical opinion or evidence in the record, and the only other evidence on this question is the testimony of the Veteran.  While the Veteran is competent to report observable symptoms experienced during service, such as popping, clicking, and pain in his left knee, the question of whether his current left knee disorder is related to his active duty service as opposed to other factors is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's testimony in this regard is thus not competent.  To the extent that the Veteran's testimony on this matter is competent, the Board finds that the specific, reasoned opinion of the March 2013 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.

Hence, as the preponderance of the evidence indicates that the Veteran's left knee disorder is not related to his active service, it is not necessary to address the issue relating to the presumption of soundness.  See Gilbert, 26 Vet. App. at 52.  Any error in the VA examiner's reference to the at least as likely as not standard rather than the clear and unmistakable standard was thus harmless.  Therefore, the March 2013 VA opinion was adequate and substantially complied with the Board's January 2013 remand instructions because it addressed the issue on which the Board is making its ultimate determination as to the claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (examiner's failure to comply with Board's instruction to presume asbestos exposure did not render examination invalid where examiner reviewed the veteran's medical history and made the ultimate determination requested by the Board); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In addition, the Board notes that there are circumstances in which certain listed chronic diseases are presumed service connected if they manifest within one year of separation from service, including arthritis.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran has been diagnosed with arthritis.  Significantly, however, the statute provides that presumptive service connection is warranted for a chronic disease "becoming manifest" to a degree of 10 percent or more within a year of separation from service.  38 U.S.C.A. § 1112(a)(1).  The above evidence reflects that the Veteran's left knee disorder did not "become manifest" within a year of separation from service.  Rather the disorder became manifest well after his active duty service.  The laws and regulations relating to presumptive service connection are therefore not for application in this regard.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's current left knee disorder is not related to his active service.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


